wDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “upper surface” and “lower surface” of platform in claim 1 (Noted, claim 1 recites an upper surface and a lower surface that are separate from the lattice of interconnected horizontal slats) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The limitation “the lower surface of the platform is no more than 7.583 inches above the countertop work surface of the laboratory fume hood” in claim 5 was not in the original specification.  
Appropriate correction is required.

Claim Objections
Claims 1, 4 and 11 are objected to because of the following informalities:  
1. In claims 1 and 4, for the limitation about slats of the platform or the platform support one or more laboratory equipment, examiner recommend changing those to “configured to support one or more laboratory equipment because equipment is not part of the air channeling system).
2. In claim 1 line 8 and in claim 11 line 6, examiner recommend changing “the laboratory fume hood” to “a laboratory fume hood”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a platform comprising: a lattice of interconnected horizontal slats...; an upper surface; and a lower surface”.  The limitation seems to say that the upper surface and the lower surface are separate from the lattice of interconnected horizontal slats.  However, the spec discloses that the platform only has the interconnected horizontal slats.  Therefore it’s not clear as to if the upper surface and the lower surface are part of the interconnected horizontal slats.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a platform comprising: a lattice of interconnected horizontal slats forming a plurality of vertical air channels through the platform, wherein the lattice of interconnected horizontal slats comprises an upper surface and a lower surface”.
Claim 1 recites the limitation "the vertical air channels" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the plurality of vertical air channels”.  The same problem exist for the same limitations in rest of claim 1 and claims 2, 7-8.
Claim 1 recites “increasing the air flow” and “increasing air flow” in line 16.  It is unclear as to what structure perform these functions.
Claim 11 recites “a platform comprising: a lattice of interconnected horizontal slats...; the platform having sidewall  surfaces, an upper surface and a lower surface”.  The limitation seems to say that sidewall surfaces, upper surface and lower surface are separate from the lattice of interconnected horizontal slats.  However, the spec discloses that the platform only has the interconnected horizontal slats.  Therefore it’s not clear as to if the sidewall surface, the upper surface and the lower surface are part of the interconnected horizontal slats.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a platform comprising a lattice of interconnected horizontal slats forming a plurality of vertical air channels through the platform, wherein the lattice of interconnected horizontal slats comprises sidewall surfaces, an upper surface and a lower surface;”.
Claim 11 recites the limitation "the vertical air channels" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the plurality of vertical air channels”.  The same problem exist for the same limitations in rest of claim 11 as well as claims 14-15 and 17.
Claim 19 recites “a platform comprising: a lattice of interconnected horizontal slats...; the platform having sidewall  surfaces, an upper surface and a lower surface”.  The limitation seems to say that sidewall surfaces, upper surface and lower surface are separate from the lattice of interconnected horizontal slats.  However, the spec discloses that the platform only has the interconnected horizontal slats.  Therefore it’s not clear as to if the sidewall surface, the upper surface and the lower surface are part of the interconnected horizontal slats.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a platform comprising a lattice of interconnected horizontal slats forming a plurality of vertical air channels through the platform, wherein the lattice of interconnected horizontal slats comprises sidewall surfaces, an upper surface and a lower surface;”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 10-11, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fabrizi (US 5584759).
Regarding claim 1, Fabrizi teaches a laboratory fume hood air channel system comprising:
a platform (3, fig 1) comprising:
a lattice of interconnected horizontal slats forming a plurality of vertical air channels through the platform (See fig 1. Col 3 line 2, “grating structure”.  Grating structure is formed by lattice of interconnected slats in horizontal direction shown in fig 2.  Grating structure inherently has plural air channels), wherein the lattice of interconnected horizontal slats comprises an upper surface and a lower surface (the upper surface and the lower surface of platform 3.  Also see 112 rejection for claim interpretation); and
support legs (plural legs of lift mechanism 9, fig 5) coupled to the platform, “configured to hold the platform above a countertop work surface of a laboratory table fume hood” (This is intended function.  Countertop work surface and fume hood are not positively recited.),
wherein the platform “fits within the laboratory table fume hood” (This is intended function.  Fume hood is not positively recited.), and extends side to side (left-right direction as viewed in fig 2) and front to back (into the paper as viewed in fig 2) “so as to be substantially coextensive with the countertop work surface of the laboratory table fume hood” (This is intended function.  Countertop work surface and fume hood are not positively recited.),
wherein “the countertop work surface and the lower surface of the platform cooperatively define an air chamber beneath the platform and above the countertop work surface of the laboratory table fume hood” (The countertop work surface is intended use.  The lower surface of the platform can be used to define an air chamber when cooperating with a surface beneath the platform),
wherein “the air chamber is in fluid communication with the plurality of vertical air channels increasing the air flow through the plurality of vertical air channels and increasing air flow horizontally from front to back of the laboratory fume hood along the countertop work surface” (These limitations are intended function.  Air can flow through the air channels in the platform as air flows downwardly as shown in fig 7.  The air chamber is part of the intended use because the air chamber is formed by the countertop work surface and the platform),
wherein the lattice of interconnected horizontal slats of the platform “support one or more laboratory equipment on the upper surface of the platform” (This is an intended function.  Laboratory equipment is not part of the air channeling system.  The slats are capable of supporting laboratory equipment), and
wherein “the air chamber being in fluid communication with the plurality of vertical air channels increases the air flow around all sides of the one or more laboratory equipment located on the upper surface of the platform” (The air chamber is an intended function, therefore this limitation is also an intended function).
Regarding claim 2, Fabrizi teaches the platform has sidewall surfaces (four vertical side surfaces of platform 3 shown in fig 5), wherein the sidewall surfaces, the upper surface and the lower surface together define a bulk volume of the platform (the platform inherently has a bulk volume), the bulk volume having void space defined by the vertical air channels (air channels inherently form or define void space).
Regarding claim 4, Fabrizi teaches the lattice of interconnected horizontal slats of the platform substantially “supports the one or more laboratory equipment on the upper surface of the platform, and wherein the one or more laboratory equipment comprises enough laboratory equipment to clog the laboratory fume hood” (This is an intended function.).
Regarding claim 5, Fabrizi teaches the lower surface of the platform “is no more than 7.583 inches above the countertop work surface of the laboratory fume hood” (This is an intended function.  Countertop work surface is an intended use and not part of the air channeling system.)
Regarding claim 6, Fabrizi teaches the support legs comprise a thin profile (as seen in fig 5 and 7) minimizing disruption of the air channel.
Regarding claim 7, Fabrizi teaches the plurality of vertical air channels have one or more of a rectangular or cylindrical opening (see fig 1, the grate has rectangular openings).
	Regarding claim 8, Fabrizi teaches the plurality of vertical air channels “are sized to pass an electrical plug therethrough” (This is intended function.  The channels are capable of allowing an electrical plug to pass through depending on the sizes of the channel and plug).
Regarding claim 10, Fabrizi teaches the support legs are coupled exteriorly to the platform (see fig 5).
Regarding claim 11, Fabrizi teaches a laboratory fume hood air channeling system comprising:
a platform comprising a lattice of interconnected horizontal slats forming a plurality of vertical air channels through the platform (See fig 1. Col 3 line 2, “grating structure”.  Grating structure is formed by lattice of interconnected slats in horizontal direction shown in fig 2.  Grating structure inherently has plural air channels), wherein the lattice of interconnected horizontal slats comprises sidewall surfaces (four vertical side surfaces of platform 3 shown in fig 5), an upper surface and a lower surface (the upper surface and the lower surface of platform 3.  Also see 112 rejection for claim interpretation); and
support legs (plural legs of lift mechanism 9, fig 5) coupled exteriorly to the platform, “configured to hold the platform above a countertop work surface of a laboratory fume hood” (This is intended function.  Countertop work surface and fume hood are not positively recited.), “the countertop work surface and the lower surface of the platform forming an air chamber beneath the platform, the air chamber being in fluid communication with the plurality of vertical air channels” (The countertop work surface is intended use.  The lower surface of the platform can be used to define an air chamber when cooperating with a surface beneath the platform and the air chamber would be in fluid communication with the plurality of vertical air channels),
wherein the sidewall surfaces, the upper surface, the lower surface, and plurality of vertical air channels together define a bulk volume of the platform (the platform inherently has a bulk volume), the bulk volume having void space defined by the plurality of vertical air channels (air channels inherently form or define void space).
Regarding claim 13, Fabrizi teaches the support legs comprise a thin profile (as seen in fig 5 and 7) minimizing disruption of the air channel.
Regarding claim 14, Fabrizi teaches the plurality of vertical air channels have one or more of a rectangular or cylindrical opening (see fig 1, the grate has rectangular openings).
	Regarding claim 15, Fabrizi teaches the plurality of vertical air channels “are sized to pass an electrical plug therethrough” (This is intended function.  The channels are capable of allowing an electrical plug to pass through depending on the sizes of the channel and plug).
Regarding claim 16, Fabrizi teaches the platform “fits within the laboratory table fume hood” (This is intended function.  Fume hood is not positively recited.), and extends side to side (left-right direction as viewed in fig 2) and front to back (into the paper as viewed in fig 2) “so as to be substantially coextensive with the countertop work surface of the laboratory table fume hood” (This is intended function.  Countertop work surface and fume hood are not positively recited.)
Regarding claim 17, Fabrizi teaches the air chamber being in fluid communication with the plurality of vertical air channels “increases the air flow through the vertical channels and increases air flow horizontally from front to back of the laboratory fume hood along the countertop work surface” (These limitations are intended function.  Air can flow through the air channels in the platform as air flows downwardly as shown in fig 7.  The air chamber is part of the intended use because the air chamber is formed by the countertop work surface and the platform).
Regarding claim 18, Fabrizi teaches “the air flow is increased around all sides of one or more laboratory equipment located on the upper surface of the platform” (These limitations are intended function.  Laboratory equipment is not part of the system.).

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (US 2866629).
Regarding claim 1, Nelson teaches a laboratory fume hood air channel system comprising: 
a platform (15, fig 1 and 4) comprising:
a lattice of interconnected horizontal slats (bars 18 and 20, fig 4) forming a plurality of vertical air channels through the platform (See fig 4.  Openings are formed between bars 18 and 20), wherein the lattice of interconnected horizontal slats comprises an upper surface and a lower surface (the upper surface and the lower surface of platform 15.  Also see 112 rejection for claim interpretation); and
support legs (22, fig 4) coupled to the platform, “configured to hold the platform above a countertop work surface of a laboratory table fume hood” (This is intended function.  Countertop work surface and fume hood are not positively recited.),
wherein the platform “fits within the laboratory table fume hood” (This is intended function.  Fume hood is not positively recited.), and extends side to side (left-right direction as viewed in fig 1) and front to back (up-down direction as viewed in fig 1) “so as to be substantially coextensive with the countertop work surface of the laboratory table fume hood” (This is intended function.  Countertop work surface and fume hood are not positively recited.),
wherein “the countertop work surface and the lower surface of the platform cooperatively define an air chamber beneath the platform and above the countertop work surface of the laboratory table fume hood” (The countertop work surface is intended use.  The lower surface of the platform can be used to define an air chamber when cooperating with a surface beneath the platform),
wherein “the air chamber is in fluid communication with the plurality of vertical air channels increasing the air flow through the plurality of vertical air channels and increasing air flow horizontally from front to back of the laboratory fume hood along the countertop work surface” (These limitations are intended function.  Air can flow through the air channels as defined.  The air chamber is part of the intended use because the air chamber is formed by the countertop work surface and the platform),
wherein the lattice of interconnected horizontal slats of the platform “support one or more laboratory equipment on the upper surface of the platform” (This is an intended function.  Laboratory equipment is not part of the air channeling system.  The slats are capable of supporting laboratory equipment), and
wherein “the air chamber being in fluid communication with the plurality of vertical air channels increases the air flow around all sides of the one or more laboratory equipment located on the upper surface of the platform” (The air chamber is an intended function, therefore this limitation is also an intended function).
Regarding claim 11, Nelson teaches a laboratory fume hood air channel system comprising: 
a platform (15, fig 1 and 4) comprising a lattice of interconnected horizontal slats (bars 18 and 20, fig 4) forming a plurality of vertical air channels through the platform (See fig 4.  Openings are formed between bars 18 and 20), wherein the lattice of interconnected horizontal slats comprises sidewall surfaces (25, fig 4), an upper surface and a lower surface ((the upper surface and the lower surface of platform 15.  Also see 112 rejection for claim interpretation); and
support legs (22, fig 4) coupled exteriorly to the platform, “configured to hold the platform above a countertop work surface of a laboratory fume hood” (This is intended function.  Countertop work surface and fume hood are not positively recited.), “the countertop work surface and the lower surface of the platform forming an air chamber beneath the platform, the air chamber being in fluid communication with the plurality of vertical air channels” (The countertop work surface is intended use.  The lower surface of the platform can be used to define an air chamber when cooperating with a surface beneath the platform and the air chamber would be in fluid communication with the plurality of vertical air channels),
wherein the sidewall surfaces, the upper surface, the lower surface, and plurality of vertical air channels together define a bulk volume of the platform (the platform inherently has a bulk volume), the bulk volume having void space defined by the plurality of vertical air channels (air channels inherently form or define void space).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fabrizi (US 5584759).
Regarding claims 3 and 12, Fabrizi teaches all the limitations of claims 2 and 11 respectively.  
Fabrizi fails to teach the bulk volume having between 50% and 70% void space.  However, it would have been an obvious matter of design choice to modify the apparatus of Fabrizi to have the bulk volume having between 50% and 70% void space since the present application does not show that the particular percentage solves a particular problem or is for any specific purpose and because it appears that the apparatus would function equally well in either configuration.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fabrizi (US 5584759) in view of Holztrager (US 5983574).
Regarding claim 9, Fabrizi teaches all the limitations of claim 1, but fails to teach the platform is comprised of a material having a Class A Fire Rating, as defined by the National Fire Protection Association.
Holztrager teaches a material having a Class A Fire Rating, as defined by the National Fire Protection Association (Col 1 lines 11-13, “The National Fire Protection Association (NFPA) is requiring that all materials…be of Class A fire rating”). 
It would have been obvious at the time of filing to modify Fabrizi as taught by Holztrager by using desired material in order to saving cost in manufacturing the system (for example, if a particular material is locally available, it would be cheaper to use that particular material instead of having different material to be shipped from different state.)

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fabrizi (US 5584759).
Regarding claim 19, Fabrizi teaches a laboratory fume hood air channeling system comprising:
a platform comprising a lattice of interconnected horizontal slats forming a plurality of vertical air channels through the platform (See fig 1. Col 3 line 2, “grating structure”.  Grating structure is formed by lattice of interconnected slats in horizontal direction shown in fig 2.  Grating structure inherently has plural air channels), wherein the lattice of interconnected horizontal slats comprises sidewall surfaces (four vertical side surfaces of platform 3 shown in fig 5), an upper surface and a lower surface (the upper surface and the lower surface of platform 3.  Also see 112 rejection for claim interpretation); and
support legs (plural legs of lift mechanism 9, fig 5) coupled exteriorly to the platform, “configured to hold the platform above a countertop work surface of a laboratory fume hood” (This is intended function.  Countertop work surface and fume hood are not positively recited.), “the countertop work surface and the lower surface of the platform forming an air chamber beneath the platform, the air chamber being in fluid communication with the plurality of vertical air channels” (The countertop work surface is intended use.  The lower surface of the platform can be used to define an air chamber when cooperating with a surface beneath the platform and the air chamber would be in fluid communication with the plurality of vertical air channels) to “increase air flow through the vertical air channels and increase air flow horizontally from front to back of the laboratory fume hood along the countertop work surface” (These limitations are intended function.  Air can flow through the air channels in the platform as air flows downwardly as shown in fig 7.  The air chamber is part of the intended use because the air chamber is formed by the countertop work surface and the platform),
wherein the sidewall surfaces, the upper surface, the lower surface, and plurality of vertical air channels together define a bulk volume of the platform (the platform inherently has a bulk volume), the bulk volume having void space defined by the plurality of vertical air channels (air channels inherently form or define void space).
 Fabrizi fails to teach the bulk volume having at least 70% void space.  However, it would have been an obvious matter of design choice to modify the apparatus of Fabrizi to have the bulk volume having at least 70% void space since the present application does not show that the particular percentage solves a particular problem or is for any specific purpose and because it appears that the apparatus would function equally well in either configuration.
Regarding claim 20, Fabrizi teaches “the air chamber being in fluid communication with the plurality of vertical air channels increases the air flow around all sides of the one or more laboratory equipment located on the upper surface of the platform” (The air chamber is an intended function, therefore this limitation is also an intended function).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Primary Examiner, Art Unit 3762